Case 6:18-cv-01069-RBD-LRH Document 162 Filed 11/16/20 Page 1 of 2 PageID 3714



                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE MIDDLE DISTRICT OF FLORIDA


  JOHN DOE,                                              Case No. 6:18-cv-01069-RBD-KRS

  Plaintiff,                                             Judge: Dalton, Jr.

  v.                                                      NOTICE IDENTIFYING PERSONS
                                                          WHO WILL BE ATTENDING THE
  ROLLINS COLLEGE                                         SETTLEMENT CONFERENCE

  Defendants



         Pursuant to the Court’s Order Setting Settlement Conference (Doc#161), Plaintiff John Doe

 respectfully provides notice identifying the persons who will be attending the settlement conference:

         Joshua Engel (engel@engelandmartin.com)

         Anne Tamashasky (tamashasky@engelandmartin.com)

         John Doe (email to be provided directly to Chambers)

         Mother of John Doe (email to be provided directly to Chambers)

 The undersigned counsel certifies that parties present at the settlement conference have full authority

 to negotiate a settlement with respect to all issues presented by the case and have the legal capacity to

 execute a binding settlement agreement on behalf of Plaintiff.



                                                         Respectfully submitted,

                                                         /s/ Joshua A. Engel
                                                         Carlos J. Burruezo, Esq. (#843458)
                                                         carlos@burruezolaw.com
                                                         Bertha L. Burruezo, Esq. (#596973
                                                         bertha@burruezolaw.com
                                                         941 Lake Baldwin Lane, Suite 102
                                                         Orlando, Florida 32814
                                                         Office: 407.754.2904
                                                         Facsimile: 407.754.2905

                                                    1
Case 6:18-cv-01069-RBD-LRH Document 162 Filed 11/16/20 Page 2 of 2 PageID 3715



                                                        JOSHUA ADAM ENGEL (Ohio 0075769)
                                                        ANNE TAMASHASKY (Ohio 0064393)
                                                                Special Admission
                                                        ENGEL AND MARTIN, LLC
                                                        4660 Duke Drive, Ste. 101
                                                        Mason, OH 45040
                                                        (513) 445-9600
                                                        (513) 492-8989 (Fax)
                                                        engel@engelandmartin.com
                                                        tamashasky@engelandmartin.com




                                     CERTIFICATE OF SERVICE
 This certifies that the foregoing was filed electronically on November 16, 2020. Notice of this filing
 will be sent to all parties by operation of the Court’s electronic filing system.


                                                        ____/s/ Joshua Engel ______
                                                        Joshua Adam Engel (Ohio No. 0075769)
                                                        (pro hac vice)




                                                   2
